Citation Nr: 0842197	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of the need for aid and attendance of another, or being 
housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from March 1979 to June 1979 and 
additional service in the National Guard.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Hartford, Connecticut, regional office (RO) of the Department 
of Veterans Affairs (VA). 

The veteran's appeal was previously before the Board in 
December 2007 when it was remanded for additional evidentiary 
development.  It has now been returned for further review.  

Additional evidence was received at the Board in September 
2008 and October 2008.  The veteran did not submit a wavier 
of review by the RO.  However, the evidence received in 
September 2008 consists of copies of private medical records 
that were previously submitted and considered by the RO.  The 
records received in October 2008 consist of private medical 
records pertaining to treatment of non service connected 
disabilities, and are not relevant to the claim.  Therefore, 
the Board finds that it is able to proceed with consideration 
of the veteran's appeal without initial RO review and without 
prejudice to the veteran's claim. 


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated 100 percent 
disabling, and post concussive syndrome, rated 10 percent 
disabling.  She has a combined evaluation of 100 percent.

2.  The service-connected disabilities are not shown to be so 
disabling as to render the veteran unable to care for her 
daily personal needs or protect herself from the hazards and 
dangers of daily living, without care or assistance on a 
regular basis, or require that she remain in bed. 

3.  The veteran is not substantially confined as a direct 
result of service-connected disabilities to her dwelling and 
the immediate premises. 


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person or for being housebound have not 
been met.  38 C.F.R. §§ 1114, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to SMC due to a 
need for regular aid and attendance.  She argues that she 
needs the additional compensation to allow her to move into 
the assisted living facility where she volunteers her time.  
Her representative notes that the veteran has been declared 
incompetent, and argues that her impaired judgment results in 
the need for additional care.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.

In this case, the RO provided the veteran with VCAA notice 
prior to the initial adjudication by letter dated October 
2004.  The notice included the type of evidence needed to 
substantiate the claim for special monthly compensation.

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or she could submit the 
records.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  This case has been remanded to 
provide the veteran with a relevant examination, and to 
obtain outstanding medical records.  The examination has been 
obtained and contains a relevant opinion, and additional VA 
treatment records have also been secured. 

At this point, the Board acknowledges that the December 2007 
remand requested that records be obtained from the veteran's 
case manager at an unnamed Vet Center.  This was based on a 
reference to these records in the April 2005 notice of 
disagreement.  Instead, it appears the Appeals Management 
Center (AMC) obtained VA treatment records dated from August 
2005 to the present.  

The Board notes that it is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  Stegall v. West, 11 Vet. App. 268 (1998).  However, 
in this instance it appears that failure to obtain these 
records will not negatively impact the veteran's claim.  The 
evidence that was actually obtained is much more recent and 
therefore much more relevant to questions that must be 
addressed in this matter.  The Board will stipulate that the 
records say exactly what the veteran's representative 
indicated they say in the March 2005 notice of disagreement.  
Therefore, as the failure to obtain these records does not 
prejudice the veteran's claim, the Board may proceed with 
adjudication of the appeal.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

As there is no indication of the existence of additional 
relevant evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been met.

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout her lifetime.  
38 C.F.R. § 3.350(i)(2).

It is noted that, in order for the veteran to prevail in her 
claim, the evidence must show that it is a service-connected 
disability that has resulted in her being in need of regular 
aid and attendance or being housebound.  See Prejean v. West, 
13 Vet. App. 444 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In this case, the veteran's service connected disabilities 
are PTSD and a post concussive syndrome.  Her PTSD is 
evaluated as 100 percent disabling, and her post concussive 
syndrome is evaluated as 10 percent disabling.

In addition to the veteran's service connected disabilities, 
an August 2004 letter from her VA doctor shows that the 
veteran was approximately one and a half years post resection 
of a low grade right frontal astrocytoma.  She had been doing 
quite well except for about one focal and generalized seizure 
per month.  The veteran continued to have a strikingly flat 
and abulic affect.  She was cognitively limited.  The doctor 
noted that the veteran's finances were being informally 
managed by a friend due to her cognitive deficits, and 
recommended that VA appoint a fiduciary to manage her monies.  

In the March 2005 notice of disagreement, the veteran's 
representative stated that they had received a telephone call 
from the veteran's case manager at the Vet Center.  The case 
manager had said that due to the medications required to 
treat her psychosis, the veteran needs constant monitoring 
throughout the night, and she was unable to defend herself 
against the ordinary hazards of life.  

The record indicates that the veteran was declared 
incompetent to handle the disbursement of funds in a March 
2005 rating decision. 

An April 2006 letter from the veteran's private doctor 
regarding the residuals of her tumor notes that she walked 
without difficulty.  Her last seizure had been in December 
1995.  

VA treatment records dated from 2005 to 2008 are contained in 
the claims folder.  April 2007 records show that the veteran 
had recently gone to Disney World with a friend and her 
grandson.  

June 2007 VA nutrition notes show that the veteran had been 
followed for being underweight.  However, she was eating 
three meals a day and had gained six pounds.  

October 2007 VA treatment records indicate that the veteran 
had been seen regarding the need for a legal guardian to care 
for her estate and supervise her in the community for VA 
purposes.  The examiner stated that this was because the 
veteran was unable to take care of herself both mentally and 
physically due to dementia as a result of a craniotomy 
secondary to a brain tumor with residual weakness and a 
seizure disorder.  Her mental status showed that she was 
definitely incompetent to handle her daily chores and 
finances due to limited insight and judgment towards her 
condition.  It was recommended that a legal guardian of the 
estate be appointed and that the veteran be placed in a 
supervised community for her daily care and management of her 
medications.  

February 2008 VA neurology treatment records show that the 
veteran had been going to a nursing home for companionship 
and to assist the residents there.  She was stable 
neurologically, but had a frontal lobe affect since her 
surgery.  The examiner stated that the veteran remained quite 
functional and independent.  

A February 2008 note from a VA social worker states that the 
veteran had been attending a day program for the last month 
and indicated she enjoyed it very much.  She attended daily, 
helped the staff at times, and usually ate breakfast and 
lunch there.  Transportation was provided by VA.  The veteran 
reported that things were going well at home and was living 
with a friend who had been appointed her guardian of 
finances.  

March 2008 VA nursing notes show that the veteran was seeking 
increased medication for back pain.  She said that this 
interfered with her volunteer work at a nursing home.  

The veteran was afforded a VA examination in June 2008.  The 
claims folder was reviewed by the examiner and the 
examination report contains several relevant quotes from the 
record.  On examination, the veteran indicated that she was 
asking for aid and attendance in order to move into an 
assisted living facility.  She wished to be around other 
people her age and not have to be concerned with cooking or 
laundry and to have help when needed.  She noted that she was 
too high functioning to apply for a nursing home.  The 
veteran believed that she needed to live in such a place due 
to her disabilities from her brain tumor and her psychiatric 
issues.  She currently had an attendant about 21 hours a week 
who was paid by the state to cook and do her laundry.  During 
the day, she played volleyball and bingo at a nursing home as 
a volunteer.  She ate most of her meals at the nursing home.  
The veteran said that she was otherwise very independent and 
did not have any difficulties with her activities of daily 
living.  She did not have any fall or other injury issues.  
She denied any inability to protect herself from the hazards 
and dangers of her daily environment.  The veteran was unable 
to drive as a result of her tumor, although she was now 
working to renew her license.  

The examiner found that the veteran was not bedridden or 
hospitalized.  She was able to travel beyond her home.  She 
generally did most of her activities of daily living 
independently with rare help from her health aide.  The 
veteran was independent during her volunteer work.  She had a 
normal gait and completely nonfocal neurologic examination.  
The veteran had not experienced any recent weight change.  
After completion of the entire review, the examiner stated 
that the veteran had a completely normal examination.  There 
was no evidence of any neurologic or musculoskeletal 
limitations that would make her unable to protect herself 
from the hazards and dangers in her daily environment.  Given 
her active lifestyle, there was no evidence that she has a 
great physical limitation regarding her activities of daily 
living or would be unable to protect herself from the hazards 
and danger of her daily environment.  Her own statement 
indicates that she was independent at home with minimal help 
from her part time attendant.  The examiner opined that there 
was no evidence in the claims folder that would substantiate 
the statement from her case manager in the notice of 
disagreement.  

Initially, the Board finds that the veteran is not 
housebound.  The evidence clearly demonstrates that she 
leaves home almost every day in order to volunteer at a 
nursing home.  Furthermore, although she has a 100 percent 
evaluation for PTSD, she does not have a 60 percent 
evaluation for any other service connected disability.  
Therefore, entitlement to SMC under the provisions of 38 
U.S.C. 1114(s) is not warranted.  

Similarly, the evidence establishes that the veteran is not 
bedridden, nor is she blind in both eyes as a result of a 
service connected disability.  Therefore, entitlement to SMC 
is not indicated on these bases.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

Furthermore, the veteran is able to handle her activities of 
daily living with only occasional assistance.  The evidence 
does not show that she is unable to dress or undress herself 
or keep herself ordinarily clean and presentable.  She does 
not require adjustment of any special prosthetic or 
orthopedic appliances.  The veteran is able to feed herself 
and to attend to the wants of nature.  

Finally, the evidence does not establish the presence of 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  The 
record indicates the opinion of the June 2008 VA examiner did 
not agree with the statement in the March 2005 notice of 
disagreement suggesting that the veteran needed supervision 
at least in part due to her psychosis.  This examiner opined 
that there was no evidence of any neurologic or 
musculoskeletal limitations that would make her unable to 
protect herself from the hazards and dangers in her daily 
environment, and no evidence that she has a great physical 
limitation regarding her activities of daily living.  
Therefore, the preponderance of the evidence is against a 
finding that the veteran requires aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

In reaching this decision, the Board does not intend to 
minimize the severity of the veteran's service connected 
disabilities.  This is reflected by the 100 percent 
evaluation currently in effect.  However, the criteria for 
aid and attendance are separate from the criteria for a 100 
percent evaluation, and they have not been met.  

Furthermore, the Board notes that the evidence indicates that 
the veteran has a substantial degree of impairment that is 
the residual of the removal of her brain tumor.  This 
disability is not service connected, and the impairment that 
results may not be used to determine entitlement to aid and 
attendance.  The October 2007 VA examiner attributed the 
veteran's need for a fiduciary and supervision to her non 
service connected dementia that is a residual of her brain 
tumor surgery.  Unfortunately, the June 2008 examiner failed 
to distinguish between the impairment that results from the 
veteran's service connected disabilities and her non service 
connected disabilities.  This does not result in any harm to 
the veteran's claim, as it is apparent that even with 
consideration of the non service connected disabilities, 
the June 2008 examiner found that the veteran does not 
require regular aid and attendance as defined by VA 
regulation.  


ORDER

Entitlement to special monthly compensation on account of the 
need for aid and attendance of another, or being housebound 
is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


